Citation Nr: 0315335	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  96-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right arm 
disability

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for hypertensive 
vascular disease.

5.  Entitlement to service connection for infectious 
hepatitis.

6.  Entitlement to service connection for chronic nephritis.

7.  Entitlement to a disability rating in excess of 20 
percent for gastric ulcer disease.

8.  Entitlement to a disability rating in excess of 30 
percent for esophagitis with a postoperative leiomayoma.

9.  Entitlement to a compensable disability rating for a 
postoperative vagotomy scar.

10.  Entitlement to a compensable disability rating for 
hemorrhoids.

11.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of an 
injury to the eyes.

12.  Whether new and material evidence has been received to 
reopen the claim of service connection for migraine syndrome.

13.  Whether new and material evidence has been received to 
reopen the claim of service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1981.



                                                      
INTRODUCTION

This appeal arises from several adverse decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The appeal first arose from the RO's 
denial of the veteran's claim of entitlement to service 
connection for PTSD in July 1994.

In December 1995, the RO increased the disability rating 
assigned to the veteran's service-connected gastric ulcer 
disease from 10 percent to 20 percent.  The RO additionally 
denied claims for compensable ratings for the veteran's 
service-connected hemorrhoids and esophagitis, postoperative 
leiomyoma excision.  The RO granted service connection for 
postoperative scar, vagotomy, and assigned a noncompensable 
rating.  It denied service connection for residuals of a 
pellet gunshot wound and postoperative cervical discectomy.  
The veteran's application to reopen his claim of entitlement 
to service connection for residuals of eye injuries was also 
denied.  The veteran duly appealed the denial of the 
increased rating for gastric ulcer, and the application to 
reopen service connection for the eye wounds.  

The veteran also filed a notice of disagreement with the RO's 
denial of his claim for a compensable rating for esophagitis, 
but the RO did not include that issue in its Statement of the 
Case.  The RO subsequently granted a 30 percent rating for 
that disability, effective from January 31, 1995 or the date 
of receipt of the increased rating claim.  Inasmuch as there 
is no indication that the veteran has withdrawn his appeal 
for a higher rating for his esophagitis, and in light of the 
fact that the maximum schedular evaluation has not been 
assigned, his appeal of that issue continues.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The RO has not issued a Statement 
of the case addressing this matter.

In August 1998, the RO denied claims of service connection 
for right should multidirectional instability, post 
operative; hypertension and angina; low back pain; liver 
condition; and kidney dysfunction.  The RO also denied the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for migraine headaches.  
The veteran filed a timely notice of disagreement of the 
denial of these claims and they have been developed for 
appellate review.

In February 2000 the RO denied the veteran's application to 
reopen a claim of service connection for a postoperative 
cervical diskectomy.  The RO also denied the veteran's claims 
of entitlement compensable ratings for a postoperative 
vagotomy scar and hemorrhoids, confirmed its previous denial 
of a rating in excess of 20 percent for a gastric ulcer and 
service connection for PTSD, and confirmed the 30 percent 
rating for esophagitis with a postoperative leiomayoma.  The 
veteran submitted a notice of disagreement in April 2000.  As 
noted above, the PTSD and gastric ulcer issues have been 
developed for appellate review but no statement of the case 
has been issued for the other four issues (application to 
reopen a claim for service connection for a postoperative 
cervical diskectomy, compensable ratings for a postoperative 
vagotomy scar and hemorrhoids, and the previously appealed 
increased rating for esophagitis with a postoperative 
leiomayoma).  The failure to issue a statement of the case 
(SOC) in such circumstances is a procedural defect requiring 
a remand.  Manlicon v. West, 12 Vet. App. 238 (1999); see 
also Archibold v. Brown, 9 Vet. App. 124, 130 (1996).


                                                                 
REMAND

The veteran was scheduled for a hearing before a traveling 
section of the Board (i.e., Travel Board hearing) in 
accordance with the provisions of 38 C.F.R. § 20.704 (2002).  
The veteran contacted the VA prior to the hearing and 
requested that the  hearing be rescheduled.  He was informed 
that he must file a written request within 15 days of the 
date of the hearing, May 21, 2003.  He filed such a request 
by certified mail on May 31, 2003 or within the 15 day 
period.  In reviewing the  request, the undersigned Veterans 
Law Judge finds that the veteran has shown good cause for the 
postponement of his hearing within the meaning of 38 C.F.R. 
§ 20.704(c)(d) (2002).

Accordingly the veteran's appeal is remanded to the RO for 
the following actions:
1.  The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2002), including issuance of a statement 
of the case, in response to the April 
2000 notice of disagreement initiating an 
appeal on the issues of the veteran's 
application to reopen the previously 
denied claim of entitlement to service 
connection for postoperative cervical 
diskectomy and the veteran's claims of 
entitlement to increased or compensable 
ratings for esophagitis, the 
postoperative vagotomy scar, and 
hemorrhoids.  The veteran and his 
representative should be notified of the 
requirement that a timely substantive 
appeal must be received to complete the 
appeal as to these issues.  

2.  After the veteran has had an 
opportunity to perfect his appeal and 
request a hearing with respect to those 
issues in paragraph 1, the RO should 
schedule the veteran for a Travel Board 
hearing with respect to his various 
appeals.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




